IN THE SUPREME COURT OF THE STATE OF DELAWARE

CIGNA CORPORATION,                      §
                                        §
      Appellant,                        §      No. 364, 2020
                                        §
      v.                                §      Court Below: Court of Chancery
                                        §      of the State of Delaware
ANTHEM, INC. and                        §
ANTHEM MERGER SUB CORP.,                §      C.A. No. 2017-0114
                                        §
      Appellees.                        §

                              Submitted:    April 14, 2021
                               Decided:      May 3, 2021

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR                              and
MONTGOMERY-REEVES, Justices, constituting the Court en banc.

                                      ORDER

      This 3rd day of May, 2021, having considered this matter on the briefs and oral

arguments of the parties and the record below, and having concluded that the same should

be affirmed on the basis of and for the reasons assigned by the Court of Chancery in its

Memorandum Opinion dated August 31, 2020 and its Order and Final Judgment dated

October 1, 2020;

      NOW, THEREFORE, IT IS ORDERED that the decisions of the Court of Chancery

be and the same hereby are, AFFIRMED.

                                        BY THE COURT:

                                        /s/ Karen L. Valihura
                                        Justice